Citation Nr: 0210996	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension, hypercholesteremia, and 
heart blockage.

2.  Entitlement to service connection for poor circulation in 
both legs.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for residuals of burns 
to the arms.

5.  Entitlement to service connection for a gastrointestinal 
disability.

6.  Entitlement to service connection for a left hand 
disability.

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to service connection for an eye disability, 
to include glaucoma.

(The issues of service connection for a low back disability, 
a rash, a psychiatric disability, to include PTSD, 
hyperactivity, hearing loss, and a right hand disability will 
be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.  He also served in the Reserves from August 1964 to 
August 1966, and from April 1975 to April 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision that denied 
several of the veteran's claims for service connection.  The 
veteran responded with a timely notice of disagreement, and 
was sent a statement of the case.  He then filed a 
substantive appeal on several of these issues, and this 
appeal was perfected.

The veteran's claim was remanded by the Board in July 1998, 
August 1999, and March 2001.  

Regarding the veteran's claim of service connection for 
prostate cancer, it is noted that the veteran did not 
complete his appeal for this claim in the requisite period of 
time.  After the August 1997 rating decision, March 1998 
notice of disagreement, and March 1998 statement of the case, 
the veteran did not submit a substantive appeal by August 
1998.  38 C.F.R. § 20.302 (2001).  

As noted in the Board's August 1999 remand, the veteran 
withdrew the issues of service connection for shell fragment 
wounds to both legs, a liver disability, pressure in the 
pelvic area, and numbness of the feet and legs.  

The Board is undertaking additional development on the issues 
of service connection for a low back disability, a rash, a 
psychiatric disability, to include PTSD, hyperactivity, 
hearing loss, and a right hand disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  The veteran was not seen for any cardiovascular disorders 
(to include hypertension, hypercholesteremia, or heart 
blockage) during service; the first time he was seen for any 
cardiovascular disorders was many years after service.  

2.  The veteran was not seen for any circulatory disorders of 
his legs during service; this problem did not start until 
many years after service.  

3.  The veteran did not begin having headaches during 
service.  

4.  The service medical records do not show that the veteran 
received treatment for any rope burns on his arms during 
service.  

5.  The service medical records do not show that the veteran 
received treatment for any gastrointestinal disorders during 
service; the veteran has testified that he did not have 
problems with this while he was on active duty.  

6.  The veteran did not receive treatment for a left hand 
disorder while in service; the service medical records do not 
show that the veteran injured his left hand while in service.  

7.  The veteran did not receive treatment for a left knee 
disorder while in service; the service medical records do not 
show that the veteran injured his left knee while in service.  

8.  The veteran does not have eye disorders that are related 
to service; he was seen on one occasion while in the Reserves 
for conjunctivitis, but the service medical records do not 
show a diagnosis of glaucoma.  


CONCLUSIONS OF LAW

1.  Service connection for a cardiovascular disability, to 
include hypertension, hypercholesteremia, and heart blockage 
is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
1991 & Supp. 2001), 38 C.F.R. § § 3.6, 3.303, 3.307, 3.309 
(2001).

2.  Service connection for a circulatory disability is not 
warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991 & 
Supp. 2001), 38 C.F.R. § § 3.6, 3.303 (2001).

3.  Service connection for headaches is not warranted.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991 & Supp. 
2001), 38 C.F.R. § § 3.6, 3.303 (2001).

4.  Service connection for burns on the veteran's arms is not 
warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991 & 
Supp. 2001), 38 C.F.R. § § 3.6, 3.303 (2001).

5.  Service connection for a gastrointestinal disability is 
not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
1991 & Supp. 2001), 38 C.F.R. § § 3.6, 3.303, 3.307, 3.309 
(2001).

6.  Service connection for a left hand disability is not 
warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991 & 
Supp. 2001), 38 C.F.R. § § 3.6, 3.303, 3.307, 3.309 (2001).

7.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991 & 
Supp. 2001), 38 C.F.R. § § 3.6, 3.303, 3.307, 3.309 (2001).

8.  Service connection for a disability of the eyes, to 
include glaucoma is not warranted.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 1991 & Supp. 2001), 38 C.F.R. § § 3.6, 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen for a 
rash on his penis in September 1961.  He was seen for a 
sudden onset of a sharp substernal pain upon lifting a heavy 
box.  He was placed on bed rest and symptomatic treatment, 
and responded well.  On January 30, 1962, he was fit to 
return to duty and was discharged.  He was seen for a 
contusion after being kicked in the ribcage while playing 
football in September 1963.  He was seen for back pain while 
onboard the USS Coral Sea in December 1963 from playing 
basketball.  At the veteran's separation examination in 
August 1964, all systems were evaluated as normal, except a 
varicocele on the left, which was not considered disabling.  
His upper extremities, lower extremities, heart, vascular 
system (except a varicocele), as well as abdomen and viscera 
were all evaluated as normal.  His blood pressure was 136/76, 
and his vision was 20/20 in both eyes.  His hearing was 15/15 
in both ears, for whispered voice test.  

Service records from when the veteran was in the Reserves 
show that on his report of medical history form from March 
1975, the examiner noted negative history, with usual 
childhood diseases.  At his April 1980 examination, he had a 
normal physical except elevated blood pressure.  His blood 
pressure was noted to be 154/98.  On his report of medical 
history form from April 1980, he did not indicate that he had 
any disorders.  The veteran was seen in September 1981 after 
getting his right little finger caught in a locker.  At the 
veteran's April 1984 examination, the examiner noted a 
history of hypertension, and that the veteran was taking 
pills.  His blood pressure 140/90.  Regarding his hearing, at 
500, 1000, 2000, and 4000 hertz, he was able to hear at 30, 
40, 30, and 20 decibels for the right ear, and 30, 40, 30, 
and 20 decibels for the left ear.  

He was seen complaining of irritation to his right eye in 
July 1987.  The examiner noted no foreign body injury and no 
decreased vision or diplopia.  Assessment was conjunctivitis.  
At the veteran's January 1989 examination, all systems were 
evaluated as normal except for an old linear scar on the 
right forearm.  It was noted that he was taking Xanax for 
anxiety, and that he had been hospitalized for anxiety for a 
week in 1977 at a VA hospital.  His cholesterol was 259.  

Copies of VA treatment records were submitted from 1992 to 
1994.  The veteran was seen in May 1992 because one of his 
cholesterol pills had run out.  The veteran was seen for 
hypertension and heart disease during this time period.  The 
veteran was seen in November 1993, concerned that his right 
thumb had been numb for 3 weeks.  An x-ray of the right hand 
showed that there was slight medial deviation of the right 
4th finger at the level of the proximal interphalangeal 
joint, and there was also mild flexion deformity of the 4th 
and 5th fingers.  An upper GI from January 1994 was negative.  
The veteran was seen for bilateral distal disease in January 
1994.  The veteran was hospitalized in January 1994 after 
suffering a heart attack.  Discharge diagnoses were non Q 
wave myocardial infarction; coronary artery disease; unstable 
angina; hypertension; and gastroesophageal reflux disease.  
An x-ray of the left knee from April 1994 showed 
chondrocalcinosis involving the medial femorotibial joint.  
An x-ray of the left knee from July 1994 showed a small faint 
calcification at the posteromedial aspect of the left knee 
joint, possibly a calcified intra-articular loose body.  The 
veteran was hospitalized in July 1994 with gastritis and 
coronary artery disease.  The veteran was seen for his eyes 
in November 1994.  Assessment was presbyopia and hypertensive 
retinopathy.  

The veteran was hospitalized at the Richland Memorial 
Hospital in February 1996 to undergo a left heart 
catheterization.  Discharge diagnoses were coronary artery 
disease with unstable angina secondary to noncompliance with 
medication; poorly controlled hypertension; 
hypercholesterolemia; degenerative joint disease; and history 
of gastroesophageal reflux disease.  The veteran was 
hospitalized in May 1996 with an episode of weakness and near 
syncope, with etiology undetermined, and no documented 
arrhythmia.  

The veteran was afforded a hearing before the RO in May 1997, 
a transcript of which has been associated with the claims 
folder.  He testified that high blood pressure was noted in 
1963 when he was stationed aboard the USS Corsey.  He stated 
that high blood pressure and high cholesterol were noted.  He 
stated that he was receiving treatment from the VA Medical 
Center and had been receiving treatment since 1967.  He 
testified that the first time he received treatment for his 
cholesterol was at the VA in 1976.  He described taking 
medication for his cholesterol and blood pressure.  He 
testified that the poor circulation in his legs started in 
1983 when he was doing weekend duties at Ft. Jackson (page 
9).  He testified that the headaches started in 1980.  He 
stated that he was not on active duty, but he had been 
treated while he was on summer camp active duty.  

Regarding his low back, he stated that he initially hurt it 
in 1962-1963.  He stated that after his discharge, he was 
treated for this condition at the VA hospital.  He stated 
that he was rated disabled by South Carolina since April 1987 
(page 12).  He stated that he was diagnosed with 
hyperactivity back in the 1970s.  He stated that he was 
treated by a private doctor for his depression, but could not 
remember his name.  Regarding the burns on his arms, he 
stated that he received rope burns in 1962, when he was 
aboard the USS Vega.  He stated that he still had scars on 
his arms, and that they itched a lot (page 14).  Regarding 
his rash, he stated that he used a cream that he applied 
twice a day.  Regarding his gastritis, he stated that this 
was diagnosed when he had his heart attack.  Regarding his 
depression, he testified that it started bothering him in 
1976.  He indicated that he was seen while he was on 
training.  He stated that he had been diagnosed with PTSD 
(page 17).  He indicated that he was a communication 
specialist, and was stationed aboard a ship when there were 
ship wars in the Red China Sea.  He described an incident 
where someone was injured in a propeller accident, and other 
incidents where there cable accidents.  He could not remember 
their names.  

He testified that he had been homeless for 5 years.  
Regarding his hand injuries, he indicated that he hurt his 
left hand in an accident in 1962.  Regarding his right hand, 
he indicated that he hurt it in an accident at Ft. Benning.  
Regarding his left knee, he testified that he hurt it at the 
same time that he hurt his back in 1963 while playing sports 
on the USS Corsey.  He indicated that he sought treatment on 
the ship and was told that he had a severe strain.  Regarding 
his eye condition, he indicated that he ran into some poison 
oak or ivy and sought treatment for it around 1983 or 1985 at 
Ft. Jackson.  

The veteran was afforded a hearing before a traveling member 
of the Board in April 1999, a transcript of which has been 
associated with the claims folder.  He stated that he was in 
and around Vietnam in 1963 and 1964.  He described being on 
an aircraft carrier during his time in Vietnam.  He stated 
that he first became aware of his hypertension in 1975 when 
he was in the Army Reserves.  (page 8).  He stated that he 
was taking four kinds of blood pressure medication, and was 
first diagnosed of this in 1975.  He stated that he might 
have had a high blood pressure reading in 1962 when he had 
his tonsils taken out.  (page 11).  He described high 
readings when he was in the Reserves starting in 1975, and 
indicated that he took yearly tests for the Reserves.  He 
indicated that he became aware of high cholesterol back in 
1975, but there were no laboratory findings between 1964 and 
1975.  He testified that his heart attack occurred in 
December 1994.  He described first having problems with his 
feet in 1976.  (page 15).  He described the type of headaches 
he had, and indicated that a doctor had told him they could 
have come from stress or from high cholesterol and blood 
pressure.  He stated that they started back in the 1970s 
(page 19).  

Regarding his back, he testified that he fell off of an 
antenna when he was on the USS Coral Sea (page 20).  He 
testified that he sought medical treatment, but was only 
given pain pills.  He estimated that the incident took place 
around 1963.  He stated that he sought treatment from a 
Doctor Eliot (but that he was no longer living), and then 
from VA starting in 1975.  He described the burns to his arms 
as happening at the same time that he hurt his back (page 
28).  It was noted that the veteran's scars could be seen.  
He described his skin rash as starting in the Philippines 
around 1962 or 1963.  He stated that the rash was seen on the 
ship by a doctor.  He stated that it was called jungle rot by 
doctors.  He stated that Dr. Eliot treated him for this from 
1964 to 1975, and that he was seen by VA after that (page 
31).  

Regarding his gastritis, he stated that the first time this 
flared up again was in 1983.  He stated that he did not have 
problems with this during his active duty service.  Regarding 
his hands, he stated that the first time he had problems with 
this was in 1978 (page 36).  He stated that he did not have 
trouble with his hands while in the military.  Regarding his 
left knee, he described hurting it while playing basketball 
in 1961 or 1962 (page 41).  He stated that he sought medical 
attention for this problem.  He stated that he received 
treatment onboard the USS Vega.  He stated that he was sent 
to a hospital in Sasebo, Japan.  He testified that he was 
told he had a hairline fracture.  Regarding his eyes, he 
stated that he was told he had the first stages of glaucoma 
when he was seen for his eyes in 1983 while on ACDUTRA at 
Fort Jackson (page 45)..He testified that he did not notice 
hearing loss until 1978 or 1979 (page 48).  He stated that he 
was seen at Moncrief Army Hospital.  

He describe being treated for PTSD since 1997.  He indicated 
that he saw pilots crash on his ship, but did not know 
exactly when this happened (page 51).  He thought it happened 
in 1964 in the South China Sea.  He described seeking VA 
treatment, as well as treatment at Columbia Area Mental 
Health.  He described an incident where a plane crashed on 
the deck and another incident where a plane overshot the 
cables.  He described another incident where somebody backed 
into a propeller (page 57).  He stated that the guy who got 
killed from the propellers died in 1964, possibly in April or 
May (page 63).  


Analysis

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the July 1997, July 2000, and 
February 2002 Supplemental Statements of the Case.  

The RO has satisfied the duty to assist the veteran in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  VA has conducted reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The RO mailed the veteran a VCAA letter in October 
2001, and the Board specifically remanded the veteran's claim 
in August 1999 in order to obtain pertinent records.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.

As will be discussed in greater detail below, the medical 
evidence of record, including the service medical records, 
and post-service medical records, is sufficient to consider 
the veteran's claim and current medical examinations are not 
necessary.  As a result of the extensive development that has 
been undertaken in this case, the veteran has been made aware 
of the information and evidence necessary to substantiate his 
claim and of VA's role in assisting in the development of the 
claim.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  Therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103, 
5103A is not necessary. 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001).  The mere fact of an in-service 
injury is not enough; there must be chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Cardiovascular-renal disease (including hypertension), peptic 
ulcers, and degenerative joint disease are considered chronic 
diseases and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 3.309 
(a) (2001).

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 1991).  

Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty, or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes, and includes full-time 
duty performed by members of the National Guard of any State.  
INACDUTRA generally means duty (other than full-time duty) 
prescribed for Reserves, and duty (other than full-time duty) 
performed by a member of the National Guard of any State. 38 
U.S.C.A. § 101(21), 101(22), 101(23), 101(24) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.6(a), (c) (2001).

Regarding the veteran's claim of service connection for a 
cardiovascular disability (to include hypertension, 
hypercholesteremia, and heart blockage), at his May 1997 
hearing, the veteran claimed that high blood pressure and 
high cholesterol were noted in 1963 when he was aboard the 
USS Corsey, and that he had been receiving treatment since 
1967.  However, the service medical records do not note 
hypertension, high cholesterol, or any other cardiovascular 
disability.  At the veteran's separation examination in 
August 1964, his blood pressure was 136/76.  

The first time that the veteran was noted to have high blood 
pressure was at an April 1980 examination for the Reserves.  
It is pointed out that a disability incurred during INACDUTRA 
must stem from an injury, not a disease.  The records from 
the veteran's period of time in the Reserves do not show that 
he sustained an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident sustained during his 
training.  

Although the veteran is competent to report clearly 
observable symptoms, as a layperson, he is not competent to 
supply a medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)  Accordingly, as 
the service medical records from the veteran's period of 
active service do not show any treatment for or any diagnoses 
of any cardiovascular disorders, the veteran's claim of 
service connection for a cardiovascular disability (to 
include hypertension, hypercholesteremia, and heart blockage) 
must be denied.

Regarding the veteran's claim for service connection for a 
circulatory disorder in his legs, the service medical records 
are silent for treatment for any such disorder.  By the 
veteran's own account at his May 1997 hearing, he asserted 
that the poor circulation in his legs started when he was 
doing weekend duties at Ft. Jackson.  Accordingly, since the 
service medical records, including the records from the 
veteran's time in the Reserves, do not show treatment for a 
circulatory disorder, his claim of service connection for 
poor circulation in his legs must be denied.  It is also 
noted that since "weekend duty" would constitute INACDUTRA, 
a disability incurred during INACDUTRA would have to stem 
from an injury, not a disease.  

Regarding the veteran's claim for service connection for 
headaches, he testified at his April 1999 hearing (page 19), 
that his headaches started back in the 1970s and that a 
doctor had told him that they could have come from stress or 
high cholesterol and blood pressure.  The service medical 
records do not show treatment for headaches.  Accordingly, 
pursuant to the veteran's own testimony that his headaches 
started after service, his claim of service connection for 
headaches must be denied.  

Regarding the veteran's claim for service connection for 
burns on his arms, he stated at his May 1997 hearing that he 
received rope burns in 1962 when he was onboard the USS Vega.  
However, the service medical records are silent for any 
treatment for rope burns during service.  At the veteran's 
separation examination in August 1964, the examiner did not 
note any rope burn residuals, but stated that the veteran's 
upper extremities and skin were normal.  Although the veteran 
is competent to report clearly observable symptoms, as a 
layperson, he is not competent to supply a medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the veteran's history 
notwithstanding, since the service medical records do not 
show any treatment for the veteran's claimed disability, his 
claim of service connection for residuals of burns on his 
arms must be denied.  

Regarding the veteran's claim of service connection for a 
gastrointestinal disability, the veteran himself testified at 
his April 1999 hearing that the first time a gastrointestinal 
disorder flared up was in 1983, and that he did not have 
problems with this during his active duty service.  
Accordingly, pursuant to the veteran's own testimony that his 
gastrointestinal disorders did not initiate in service, his 
claim of service connection for a gastrointestinal disability 
must be denied.  

Regarding the veteran's claim for a left hand disability, he 
testified at his April 1999 hearing that he did not have 
problems with his hands during his active duty service, and 
that the first time that he had problems with them was in 
1978 (page 36).  At his May 1997 hearing, he testified that 
he hurt his left hand in an accident in 1962, and his right 
hand in an accident at Ft. Benning.  The service medical 
records do not show treatment for the veteran's left hand.  
At separation in August 1964, the veteran's upper extremities 
were evaluated as normal.  Although the veteran is competent 
to report clearly observable symptoms, as a layperson, he is 
not competent to supply a medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the veteran's claim of how he injured his left 
hand notwithstanding, since the service medical records do 
not show treatment for (or any diagnoses of) a left hand 
disorder, the veteran's claim of service connection for a 
left hand disability must be denied.  

Regarding the veteran's claim for service connection for a 
left knee disability, the veteran testified in May 1997 that 
he hurt it at the same time that he hurt his back in 1963 
while playing sports on the USS Corsey.  At his April 1999 
hearing, he testified that he hurt his left knee in 1961 or 
1962.  However, the service medical records are silent for 
treatment of a left knee disorder, and at the veteran's 
separation examination in August 1964, his lower extremities 
were evaluated as normal.  Although the veteran is competent 
to report clearly observable symptoms, as a layperson, he is 
not competent to supply a medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the veteran's history of his left knee injury 
notwithstanding, as the service medical records do not show 
treatment for (or a diagnosis of) a left knee disorder, the 
veteran's claim of service connection for a left knee 
disability must be denied.  

Regarding the veteran's claim for service connection for an 
eye disability (to include glaucoma), the veteran testified 
at his April 1999 hearing that he was told he had the first 
stages of glaucoma when he was seen for his eyes in 1983 
while on ACDUTRA at Ft. Jackson (page 45).  At his May 1997 
hearing, he testified that he ran into some poison oak or ivy 
and sought treatment for it around 1983 or 1985.  The service 
medical records from when the veteran was on active duty 
(1960-1964) do not show treatment for any eye disorders.  The 
service medical records from when the veteran was in the 
Reserves do not show any diagnoses of glaucoma.  They show 
that the veteran was seen complaining of irritation to the 
right eye in July 1987, but the examiner specifically noted 
no foreign body injury and no decreased vision or diplopia.  
Assessment was conjunctivitis.  At an examination in January 
1989, the veteran's eyes in general were evaluated as normal.  
Also, ophthalmoscopic examination was normal.  

Although the veteran is competent to report clearly 
observable symptoms, as a layperson, he is not competent to 
supply a medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  With no diagnosis 
of glaucoma in service, and only one reference to 
conjunctivitis while the veteran was in the Reserves (with 
eye examination and ophthalmoscopic examination normal less 
than 2 years after being seen for conjunctivitis), the 
veteran's claim must be denied.  

In summary, the evidence does not adequately demonstrate that 
it is at least as likely as not that any current 
cardiovascular disorders, circulatory disorders, headaches, 
residuals of "arm burns", gastrointestinal disorders, left 
hand disorders, left knee disorders, or eye disorders, to 
include glaucoma, resulted from a disease or injury incurred 
in service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a cardiovascular disability, 
to include hypertension, hypercholesteremia, and heart 
blockage, a circulatory disability, headaches, residuals of 
"arm burns", a gastrointestinal disability, a left hand 
disability, a left knee disability, and an eye disability to 
include glaucoma, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to service connection for cardiovascular disease, 
to include hypertension, hypercholesteremia, and heart 
blockage is denied.  

Entitlement to service connection for a circulatory 
disability in both legs is denied.

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for residuals of burns to 
the arms is denied.

Entitlement to service connection for a gastrointestinal 
disability is denied.

Entitlement to service connection for a left hand disability 
is denied.  

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for an eye disability, to 
include glaucoma, is denied.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

